Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claim 2 with linking claims 1,5 and 6 in the reply filed on 11/01/2022 is acknowledged. Claim 7 has been determined to be a linking claim and is hereby rejoined with the elected invention. 
Claims 3,4 and 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/16/2019.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 10/20/2016. It is noted, however, that applicant has not filed a certified copy of the EP16194708 application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because it contains an unnecessary “,” at line 4, following the term “of”. Claim 1 also references CD066c (line 2) and CD66c (line 4). It is presumed both references are intended to read “CD66c” as “CD066c” is not present in the specification. It is also noted that claim 1 recites this binding domain twice, which appears could be unintended given prosecution and amendment history of the claims in the prosecution of prior applications as well as the breadth of withdrawn claim 4. 
Claim 2 is objected to because it contains an unnecessary “,” at line 3, following the term “of”.
Claim 5 is objected to because it recites “an transmembrane” at lines 2-3 and should recite “a transmembrane.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is grammatically unclear. The claim reads “…and comprising at least two antigen binding domains…are conjugated to” which makes the metes and bounds of the claims indeterminate. 
	Claim 7 is unclear as it depends from claim 1 and references “the ligand”. However, no ligand is recited in claim 1. Claim 1 does refer to various receptors, which do bind ligands, and if claim 7 is intended to limit the receptor to one “characterized” as binding to a ligand that is a cell, it is noted that this reads as a latent or intended use limitation and would not have strong patentable weight in consideration of prior art rejections. 
Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The breadth of claim 4 is greater than that of independent claim 1. Claim 4 does not require at least one of CD318, TSPAN8 and CD55c.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roybal (2016, Cell, 164:770-779) in view of Kollmorgen (2013, Molecular Oncology, 7:1141-1151) and Oh (2012, JGO, 23:274-281).
Claim 1 is drawn to a ligand comprising an antigen binding domain, where the ligand is a chimeric antigen receptor, the antigen binding domain being specific for at least one of CD318, TSPAN8 and CD66a in combination with one or more antigens selected from CD142, CD73, CD49c, CD66c, and CD104. 
Roybal taught that T cells can be re-directed to kill cancer cells using T-cells expressing chimeric antigen receptors that target known tumor antigens. Roybal taught dual specificity CARs, with two antigen binding domains, have advantages such as fewer off target effects and higher specificity and more precise tumor cell killing. Roybal also found that T-cells expressing a dual-specificity CAR targeting both CD19 and mesothelin were activated by tumor cells expressing both antigens but not by cells expressing a single antigen. Roybal didn’t teach the recited tumor antigen combinations.
However, multiple pancreas specific antigens were known as targets for cancer therapy, including CD318 and CD73. 
For example, Kollmorgen taught CDCP1 (CD318) as a potential cancer therapy target for pancreatic cancer. Kollmorgen taught CDCP1 as being correlated with poor prognosis in numerous cancers, including pancreatic cancer. Kollmorgen used CDCP1 antibodies to reduce growth in tumor xenograft models. As well, Oh taught the expression of CD73 in pancreatic adenocarcinomas, and its association with drug resistance. 	
	It would have been obvious at the time of filing to make a dual specificity CAR to be expressed in T-cells as taught by Roybal using antigen binding domains to CD318 and CD73, both targeted markers on pancreatic tumor cells, as taught by Kollmorgen and Oh to arrive at the invention as claimed. One would have been motivated to make such a substitution because Roybal taught the advantages of dual specificity CARS and Kollmorgen and Oh taught two markers, CD318 and CD73, on pancreatic tumor cells.  One of skill in the art would possess the requisite knowledge and molecular tools for making such a combination and thus, would have a reasonable expectation of success in obtaining the claimed CAR.  
With regard to dependent claims 5 and 6, the recited transmembrane domain and intracellular signaling domains as specifically recited were well-known and standard for use in CAR T cells. As such, Roybal taught the -CD19 4-1BB CAR, comprising a 4-1BB intracellular domain and a CD3 intracellular signaling domain. It would have been obvious to use these recited and discussed domains as they were standard for use in other CARs. Claim 7 is included in this rejection to the extent that the recited, additional limitation is unclear and it cannot be determined how claim 7 further limits claim 1.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roybal (2016, Cell, 164:770-779) in view of Strickland (2009, Journal of Pathology, 218:380-390) and Oh (2012, JGO, 23:274-281).
Claim 1 is drawn to a ligand comprising an antigen binding domain, where the ligand is a chimeric antigen receptor, the antigen binding domain being specific for at least one of CD318, TSPAN8 and CD66a in combination with one or more antigens selected from CD142, CD73, CD49c, CD66c, and CD104. 
Roybal taught that T cells can be re-directed to kill cancer cells using T-cells expressing chimeric antigen receptors that target known tumor antigens. Roybal taught dual specificity CARs, with two antigen binding domains, have advantages such as fewer off target effects and higher specificity and more precise tumor cell killing. Roybal also found that T-cells expressing a dual-specificity CAR targeting both CD19 and mesothelin were activated by tumor cells expressing both antigens but not by cells expressing a single antigen. Roybal didn’t teach the recited tumor antigen combinations.
However, multiple pancreas specific antigens were known as targets for cancer therapy, including CD66c and CD73. 
For example, Strickland taught CEACAM6 (CD66c) as a potential therapy target for pancreatic adenocarcinomas. Strickland taught CEACAM6 as a biomarker on pancreatic adenocarcinomas. Strickland found robust expression of CEACAM6 in >90% of invasive pancreatic adenocarcinomas. Strickland used CEACAM6-antibodies conjugated to a drug deliver the drug to pancreatic adenocarcinoma cells. As well, Oh taught the expression of CD73 in pancreatic adenocarcinomas, and its association with drug resistance. 	
	It would have been obvious at the time of filing to make a dual specificity CAR to be expressed in T-cells as taught by Roybal using antigen binding domains to CD66a and CD73, both targeted markers on pancreatic tumor cells, as taught by Strickland and Oh to arrive at the invention as claimed. One would have been motivated to make such a substitution because ROybal taught the advantages of dual specificity CARS and Strickland and Oh taught two markers, CD66a and CD73, on pancreatic tumor cells.  One of skill in the art would possess the requisite knowledge and molecular tools for making such a combination and thus, would have a reasonable expectation of success.  
With regard to dependent claims 5 and 6, the recited transmembrane domain and intracellular signaling domains as specifically recited were well-known and standard for use in CAR T cells. As such, Roybal taught the -CD19 4-1BB CAR, comprising a 4-1BB intracellular domain and a CD3 intracellular signaling domain. It would have been obvious to use these recited and discussed domains as they were standard for use in other CARs. Claim 7 is included in this rejection to the extent that the recited, additional limitation is unclear and it cannot be determined how claim 7 further limits claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632